DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-22, 24-31, 36-39 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (Pub No. 20190052309) in view of Zhou (Pub. No. 20120236955).
- With respect to claims 1, 4, 22, 24 and 38, Schmidt teaches a wireless communication system, comprising: a plurality of transmitters, the plurality of transmitters comprising at least a first transmitter and a second transmitter (e.g. par. 4 discloses MIMO of base station), wherein, for a transmission or reception of data of a first user equipment and data of a second user equipment on resources shared by the first user equipment and the second user equipment (e.g. par. 7 discloses for different users can be transmitted in the same frequency band at the same time. For example, in an LTE system data transmissions to different users can be superposed in the same Resource Block (RB)), the first transmitter is configured for a superimposed non-orthogonal multiple access, NOMA, transmission or reception of a first data signal of the first user equipment and a second data signal of the second user equipment, and the second transmitter is configured for a superimposed non-orthogonal multiple access, NOMA, transmission or reception of a third data signal of the first user equipment and a fourth data signal of the second user equipment (see par. 45).  Schmidt implicitly fails to teach first and second transmitter are configured for a superimposed NOMA however it would have been to a person of ordinary skill in the art before the effective filling date to understand that multiple antennas (par. 4 of base station) consider as transmitters for transmitting data to users (as in Fig. 1). Schmidt explicitly fails to teach wherein the first transmitter and the second transmitter are configured to exchange information for controlling a transmission of signals among the first and second transmitters and the user equipment, and wherein the information exchanged comprises one or more of information indicating when the transmitters are planning to transmit.  Zhou teaches in a MU-MIMO communication system the transmitter and receiver are scheduled to transmit and receive data each other (see par. 6 Fig. 5 with user antenna selector).  Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date was made to implement the communication between transceivers to transmit and receive according to schedule for increasing in the data communication and reception quality.
- With respect to claims 2, 36-37 and 39, Schmidt teaches a wireless communication system, comprising: a plurality of transmitters, the plurality of transmitters comprising at least a first transmitter and a second transmitter (e.g. par. 4 discloses  MIMO of base station), a first group of user equipments, the first group comprising at least one user equipment, and all user equipments within the first group using orthogonal resources, a second group of user equipments, the second group comprising at least one user equipment, and all user equipments within the second group using orthogonal resources (see abstract and par. 10-15 and 32), wherein at least one user equipment in the first group and at least one user equipment in the second group share the same orthogonal resources (e.g. par. 7 discloses for different users can be transmitted in the same frequency band at the same time. For example, in an LTE system data transmissions to different users can be superposed in the same Resource Block (RB)), and wherein, for transmitting or receiving data for a first user equipment in the first group and data for a second user equipment in the second group on resources shared by the first user equipment and the second user equipment, the first transmitter is configured to transmit or receive a first superimposed signal comprising a first data signal of the first user equipment and a second data signal of the second user equipment, and the second transmitter is 2configured to transmit or receive a second superimposed signal comprising a third data signal of the first user equipment and a fourth data signal of the second user equipment (see par. 45).  Schmidt implicitly fails to teach first and second transmitter are configured for a superimposed NOMA however it would have been to a person of ordinary skill in the art before the effective filling date to understand that multiple antennas (par. 4 of base station) consider as transmitters for transmitting data to users (as in Fig. 1).  Schmidt explicitly fails to teach wherein the first transmitter and the second transmitter are configured to exchange information for controlling a transmission of signals among the first and second transmitters and the user equipment, and wherein the information exchanged comprises one or more of information indicating when the transmitters are planning to transmit.  Zhou teaches in a MU-MIMO communication system the transmitter and receiver are scheduled to transmit and receive data each other (see par. 6 Fig. 5 with user antenna selector).  Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date was made to implement the communication between transceivers to transmit and receive according to schedule for increasing in the data communication and reception quality.
- With respect to claims 3, 13, 15-16, 27-28, Schmidt teaches wherein user equipments are assigned to the first group and to the second group dependent on: second order channel statistics for the channels from the user equipment to the first and second transmitters being within a first range or being within a second range, or a geographical location of the user equipment being in a first geographical area or being in a second geographical area relative to the first and second transmitters, or higher layer procedures specifying the group to which the user equipment is to be assigned (e.g. Fig. 1 shows the distances of users).  
- With respect to claim 5, Schmidt teaches wherein in case a location of a user equipment in the wireless communication system is not known, the first transmitter and the second transmitter are configured to acquire one or more measurements, to locate a user equipment on the basis of the measurement, and to group user equipments according to their physical locations, and the measurement may comprise, e.g., a measurement of one or more of a reference signal received power, RSRP, a reference signal received quality, RSRQ, an angle of arrival, AoA, an angle of departure, AoD, or a delay of arrival, DoA (see par. 10).  
- With respect to claim 36, Schmidt teaches wherein, in case a location of a user equipment in the wireless communication system, is fixed and known, the user equipment is associated with a predefined group ID indicating the group to which the user equipment belongs (par. 8).  
- With respect to claim 9, Schmidt teaches wherein a user equipment in a group is configured to provide a feedback to a transmitter that is nearest to the user equipment, the feedback comprising one or more of: a relative phase between each user equipment in the group and the transmitters serving the user equipments in the group, or a precoding matrix index, or a power allocation matrix index; and the first transmitter and the second transmitter are configured to exchange the received feedback and to use the received feedback for controlling the superimposed NOMA transmission or reception (see par. 17-23).   4
- With respect to claim 10, Schmidt teaches wherein the feedback is based on a sounding reference signal, SRS (e.g. feedback as par. 17).  
- With respect to claim 11, Schmidt teaches wherein the first transmitter and the second transmitter are configured to signal to the respective groups information to be used by the user equipments in a group to allow for a correct decoding and SIC processing of the received superimposed signals (par. 27, 54).  
- With respect to claim 12, Schmidt teaches wherein the information signaled by the transmitters comprises a type of waveform, WF, used for modulating the data for respective user equipments at the transmitter (e.g. OFDM disclosed).  
- With respect to claim 14, Schmidt teaches comprising a backhaul connection connecting the first transmitter and the second transmitter (see par. 105).  
- With respect to claim 17, Schmidt teaches wherein the user equipments which share a resource are associated with a certain set from a number of sets in the system, the number of user equipments per group being equal the number of sets in the system (see par. 105-106).  
- With respect to claim 18, Schmidt teaches wherein the first data signal and the third data signal of the first user equipment comprise parts of the data or the same data, like a copy of the data, for the first user equipment, and the second data signal and the fourth data signal of the second user equipment comprise parts of the data or the same data, like a copy of the data, for the second user equipment (e.g. signals are multiplexed see par. 007, 22, 25).  
- With respect to claim 19, Schmidt teaches wherein the orthogonal resources are defined by an orthogonal multiple access, OMA, transmission scheme of the wireless communication system, like TDMA, FDMA, OFDMA, CDMA, or SDMA, and the at least one user equipment in the first group and the at least one user equipment in the second group, which share the same orthogonal resources, employ non-orthogonal resources defined according to a selected non-orthogonal multiple access, NOMA, transmission scheme, like a NOMA transmission scheme applying different power levels to the signals to be superimposed or a NOMA transmission scheme applying different spreading sequences to the signals to be superimposed (see par. 04-05).  6
- With respect to claim 20, Schmidt teaches wherein the transmitters and the user equipments are configured to share an indicator matrix, the indicator matrix indicating a NOMA/OMA resource allocation between the transmitters and the user equipments, the indicator matrix comprising the resource allocation for each transmitter/user equipment pair (e.g. par. 65, 66, 68).  
- With respect to claim 21, Schmidt teaches wherein the user equipments are configured to process the superimposed signals received from the transmitters, e.g., by using successive interference cancellation, SIC, to remove an interfering message (see par. 007).  
- With respect to claim 25, Schmidt teaches wherein, for an uplink transmission, one or more of the user equipments are configured to transmit signals using a transmission at regular intervals or an event triggered transmission in case of using a regular transmission interval, e.g. for a continuous monitoring using sensors, a transmission interval is selected and fixed for a group, and the selected transmission interval may be communicated to the group during a connection setup phase by the nearest transmitter, and in case of using an event triggered transmission, one or more of the user equipments are configured to switch to an orthogonal transmission scheme or to transmit a signal with a maximum allowed power (e.g. par. 57-61).  
- With respect to claim 26, Schmidt teaches wherein, for an uplink transmission, the transmitters are configured to exchange information comprising a NOMA layer ID, the NOMA layer ID indicating a sequence index per user equipment UE (e.g. par. 26 and 65 ).  8
- With respect to claim 29, Schmidt teaches wherein the user equipment comprises one or more of a mobile or stationary terminal, an loT device, a ground based vehicle, an aerial vehicle, a drone, a building and any other item or device provided with network connectivity enabling the item/device to communicate using the wireless communication network, like a sensor or actuator, and the plurality of transmitters comprises one or more of a macro cell base station, a small cell base station and a transmission/reception point, TRP, enabling an item or a device provided with network connectivity to communicate using the wireless communication network (e.g fig. 1 shows eNB and UEs).  
- With respect to claim 30, Schmidt teaches using an Inverse Fast Fourier Transform, IFFT, based signal, wherein the IFFT based signal comprises OFDM with CP, DFT-s-OFDM with CP, IFFT-based waveforms without CP, f- OFDM, FBMC, GFDM or UFMC (e.g. design choice options).  
- With respect to claim 31, Schmidt teaches wherein the plurality of transmitters are separate entities, like separate base stations or separate TRPs, or the plurality of transmitters are formed of one or more antennas or antenna elements of a common entity, like a base station or a TRP (e.g. Fig. 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471